Citation Nr: 0606981	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
February 1945 to June 1945, and with the Regular Philippine 
Army from June 1945 to June 1946.  He died in October 1998.  
The appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
VA Regional Office (RO).  A notice of disagreement was 
received in July 2003, a statement of the case was issued in 
January 2004, and a substantive appeal was received in March 
2004.  An RO hearing was held in December 2003.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an April 2002 rating decision; a timely notice 
of disagreement was not received to initiate an appeal from 
that determination.

2.  Certain evidence received since the April 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for the cause of the veteran's death is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran died in October 1998.  A death certificate 
lists the immediate cause of death as cerebrovascular 
accident. 

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

5.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied entitlement to 
service connection for veteran's cause of death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the April 2002 rating 
decision denying service connection for the cause of the 
veteran's death is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
June 2003 VCAA letter, the appellant was advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in June 2002, the 
appellant claimed service connection for the veteran's cause 
of death, which was denied in a September 2002 rating 
decision.  In June 2003, a VCAA letter was issued.  The VCAA 
letter notified the appellant of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the appellant's claim 
to the Board in April 2004.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4) (2005).  In June 2004, the appellant sent a 
letter with attachments directly to the Board.  However, this 
information was duplicative of evidence already of record, 
and there is therefore no need for a waiver of preliminary RO 
review.  No additional pertinent evidence has been identified 
by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal. 
II.  New and Material Evidence 

A claim of service connection for the veteran's cause of 
death was denied by the RO in an April 2002 rating decision.  
The claim was also previously denied in October 2000 and 
February 2000 rating decisions.  The appellant was furnished 
notice of the April 2002 rating decision on April 22, 2002.  
However, it does not appear that a timely notice of 
disagreement was received to initiate an appeal from the 
April 2002 rating decision.  The RO did subsequently confirm 
the denial in a September 2002 rating decision from which the 
present appeal arises.  A notice of disagreement was received 
on July 11, 2003.  However, although this was a timely notice 
of disagreement to the September 2002 rating decision, more 
than one year had passed since the appellant was furnished 
notice of the April 2002 rating decision.  The Board 
therefore finds that the April 2002 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the appellant's claim was received 
in June 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The pertinent evidence added to the record subsequent to the 
April 2002 rating decision consists of:  January 2004 lay 
statements from men who served with the veteran; the 
appellant's December 2003 hearing testimony before the RO; a 
September 1996 x-ray of veteran's kidneys submitted in 
October 2003; a September 1996 hospital report submitted in 
July 2003; a February 9, 2001 hospital certificate submitted 
in June 2002; and additional private doctors statements.  The 
lay statements, hearing testimony and doctors statement offer 
an opinion as to the veteran's cause of death.  This evidence 
is new as it was not of record at the time of the prior final 
rating decision and it is material as it gives an opinion as 
to causation. 

Accordingly, the claim of entitlement to service connection 
for veteran's cause of death is reopened.  38 U.S.C.A. § 
5108.

III.  Service Connection for Veteran's Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  Evidence 
must be presented showing that a service-connected disability 
is either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage and peptic ulcers, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board has reviewed the evidence of record, including the 
veteran's service medical records, which have a high 
probative value because they are contemporaneous to service.  
Service examinations in June 1945 and June 1946 did not 
indicate that the veteran suffered from any peptic ulcers, 
head or brain disorders, or kidney problems.  June 1945 and 
November 1947 affidavits by the veteran expressly denied any 
injuries or illnesses while in service.  At the time of the 
veteran's death in October 1998, he did not have any service-
connected disabilities.  The veteran filed for service 
connection for chronic peptic ulcer in January 1973 based on 
a private doctor's April 1973 statement indicating that the 
veteran had been his patient for three days and suffered from 
chronic peptic ulcer.  However, the claim was denied by the 
RO in January 1973 for failure to show that the disability 
was incurred during service.  

The November 1998 death certificate of the veteran submitted 
to the RO in June 1999 lists the date of death as being in 
October 1998 and the immediate cause of death as 
cerebrovascular accident, for which the veteran was not 
service connected.  The appellant has claimed that the 
cerebrovascular accident was due to the veteran's peptic 
ulcer.  A subsequent death certificate, submitted to the RO 
in June 2003, with the same date and information, but now has 
had added after cerebrovascular accident "due to peptic 
ulcer" under the immediate cause of death.  In other word, 
it appears to have been altered.  Nevertheless, the veteran 
was also not service connected for peptic ulcer disease and a 
previous claim by the veteran had been denied by the RO.  
Regardless, the Board finds that the first death certificate 
submitted has a higher probative value because it was 
submitted closer to the veteran's actual time of death. 

In support of her contention, the appellant submitted a 
February 2001 medical statement from J.M., M.D. of the 
Philippines Department of Health.  The statement indicated 
that peptic ulcer disease caused the veteran's death and that 
the stress related to fighting in World War II could lead to 
peptic ulcer disease, even though it was not immediately 
diagnosed after the war.  However, this statement has little 
probative value because there is no indication that this 
doctor ever examined the veteran or reviewed his service 
medical records.  Further, the veteran's name appears to have 
been typed over white-out in one part and typed over 
previously whited out text in two other sections.  Also, the 
font of the veteran's name appears to be different from the 
font of the rest of the document. 

A February 2001 certification provided by J.D., attending 
physician, stated that he treated the veteran for peptic 
ulcer disease.  He also provided a September 2002 letter that 
copied some of the language of the February 2001 statement 
from Dr. J.M. about peptic ulcer disease being the cause of 
death.  Again, these statements have little probative value.  
It is unclear for how long this examiner treated the veteran, 
if at all.  It does not appear that he reviewed the veteran's 
service medical records.  Further, his February 2001 
certification was done almost three years after the veteran's 
death and he is not the same physician who treated the 
veteran in 1973 for peptic ulcer and his October 2001 letter 
copies language from another physician's statement.  Further, 
an April 2002 handwritten note by Dr. J.D. simply referenced 
status post cerebrovascular accident and right sided 
hemiparesis with no mention of peptic ulcers.  

Although unclear, a September 2000 handwritten note by R.S., 
M.D indicated that the veteran was treated for peptic ulcer 
and knee dislocation.  An April 2002 handwritten note from 
Dr. R.S. indicated that the veteran died in September 1996, 
which does not match the date on the death certificate, and 
was treated for cerebrovascular accident and its 
complications.  March 2001 and April 2002 almost identical 
statements by Dr. R.S. also copied the language from the 
February 2001 medical statement from Dr. J.M indicating that 
peptic ulcer disease lead to the veteran's death.  Again, 
these statements have little probative value.  It is unclear 
whether this doctor ever treated the veteran while he was 
alive and whether he ever reviewed any service medical 
records.  Also, again, he copied another physician's 
statement that to begin with is unclear whether it was even 
written about this veteran. 

In the alternative, in her December 2003 hearing testimony, 
the appellant claimed that the cerebrovascular accident was 
caused by the veteran's hypertension, which was due to his 
kidney stones that began in service.  The appellant submitted 
a September 1996 x-ray report that showed a non-functioning 
left kidney.  However, there is no medical evidence that the 
veteran had kidney stones or any other kidney problem while 
in service.  To support this contention, the appellant has 
provided lay affidavits stating that the veteran suffered 
sickness of the kidney and rheumatism while in service.  
However, a lay witness cannot offer evidence that requires 
medical knowledge such as whether the veteran's disability 
was manifested during service.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The appellant also submitted a June 1996 hospital report that 
indicated that the veteran had idiopathic immune hemolytic 
anemia.  However, there is no indication that this had 
anything to do with the veteran's death or was related to the 
veteran's service. 

After reviewing the totality of the evidence, the Board finds 
that service connection for the veteran's cause of death is 
not warranted.  As discussed above, the credibility of 
certain items of evidence is questionable.  At any rate, the 
Board concludes that the veteran's service medical records 
and affidavits have greater probative value than the recent 
doctors' letters provided by the appellant because the 
service medical records are contemporaneous with the 
veteran's actual service.  There is no medical evidence of 
any pertinent treatment during service or within one year of 
discharge.  In fact the November 1947 affidavit by the 
veteran is two years after service and he still expressly 
denied having any injuries or illnesses during service.  In 
addition, the doctors' letters stating that peptic ulcer 
disease caused the veteran's death contradict the original 
certificate of death, which also has a high probative value.  
Moreover, besides the June 1996 hospital report and the 
September 1996 x-ray report, which have little relevance, 
none of the medical evidence submitted by the appellant shows 
whether any of these private practitioners treated the 
veteran prior to the veteran's death.  All the statements are 
dated after the veteran's death.  Requests for treatment 
records were sent to Dr. J.D and R.S. and nothing more was 
received besides the statements discussed above. 
Nevertheless, there is no competent medical evidence that the 
veteran had any kidney problems, peptic ulcers or any 
cerebrovascular accident until many years after service so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Therefore, a preponderance of the evidence 
is against the appellant's claim for veteran's cause of 
death.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen the  
claim of entitlement to service connection for the cause of 
the veteran's death.  To this extent, the appeal is granted. 

However, entitlement to service connection for the cause of 
the veteran's death is not warranted.  To that extent, the 
appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


